Exhibit 10.1

 

SEPARATION AGREEMENT

AND

GENERAL RELEASE

 

TO: John Bert Watson

 

This Separation Agreement and General Release (the “Agreement”) is executed on
the dates given on the signature pages by and between Sunset Financial
Resources, Inc. (“Sunset” or the “Company”) and John Bert Watson (“Executive,”
“you” or “I”).

 

RECITALS

 

WHEREAS, Sunset and Executive entered into an Employment Agreement dated
February 6, 2004 (“Employment Agreement”); and

 

WHEREAS, Executive shall resign from Sunset and all of its affiliates as an
officer, employee and as Chairman and member of the Board of Directors (the
“Board”), effective September 27, 2005; and

 

WHEREAS, the parties agree that Executive’s separation from employment is the
result of a mutual agreement between Executive and Sunset; and

 

WHEREAS, Executive and the Company agree to provide each other with a general
release of claims as contained herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

I. Separation of Employment

 

A. Except as otherwise provided herein, Sunset and Executive hereby agree that
Executive’s employment shall be separated as of September 27, 2005 (“Separation
Date”) and that neither shall thereafter have any liabilities, rights, duties or
obligations to the other party under or in connection with Executive’s
employment with the Company, except as provided in this Agreement.

 

B. Sunset and Executive hereby waive any rights to prior notification of
termination of Executive’s employment.

 

C. Executive hereby resigns, effective on the Separation Date, as an officer and
employee of Sunset and as Chairman and member of the Board of Sunset, and as an
officer, manager, employee or similar functionary of all entities related to
Sunset.

 

       

/s/ JW

--------------------------------------------------------------------------------

Page 1       EMPLOYEE’S INITIALS



--------------------------------------------------------------------------------

D. Executive agrees to waive any notice issues with respect to the special
meeting of Sunset’s Board on August 24, 2005.

 

E. Executive and Sunset agree that Executive received two stock option grants on
March 22, 2004: Executive received an ISO grant of 23,076 options at a $13 per
share exercise price and of those ISO options, 7,692 have vested as of the
Separation Date. Executive also received an NSO grant of 93,924 at a $13 per
share exercise price and of those NSO options, 31,308 have vested as of the
Separation Date. Therefore, Executive and Sunset agree that Executive holds
39,000 vested stock options and 78,000 unvested stock options as of the
Separation Date. Pursuant to the terms of the applicable option agreement,
Executive’s unvested stock options shall be forfeited on September 27, 2005 and
Executive must exercise his vested options on or before October 27, 2005 or such
vested options shall be forfeited. These and all other terms of Executive’s
stock options shall be governed by the terms and conditions of the applicable
stock option agreement and plan.

 

II. Special Compensation, Benefits and Consideration

 

In consideration for Executive’s release of claims, as well as his other
promises contained herein, Sunset agrees to provide Executive with the following
benefits:

 

  A. Sunset agrees to pay to Executive the total amount of $ 375,000, less
applicable taxes and lawful deductions, payable in one lump sum payment within
ten (10) days of the Effective Date of the Agreement (as defined in subsection
IV(N) below).

 

  B. As further consideration for Executive’s release of claims, Sunset agrees
to waive enforcement of the non-competition provision contained in Section 9(b)
of the Employment Agreement;

 

  C. Sunset agrees to continue at its expense for a period of twelve (12) months
following the Separation Date Executive’s family health and dental insurance
coverage in the form of Florida Mini-Cobra continuation benefits. Executive
agrees that the Company, at its discretion, may pay the continuation premiums
directly to the insurance company or reimburse Executive for his payment of the
continuation premiums. Executive further agrees that he will be required to
timely submit the necessary paperwork to obtain such continuation benefits.
After the expiration of twelve months following the Separation Date, any
continuation of dental and health insurance benefits for Executive and his
family will be at Executive’s own expense.

 

  D. Sunset agrees to provide Executive with a general release of claims as
detailed in Section III(C).

 

Executive understands and agrees that the compensation recited in this Section
II constitutes the full compensation from Sunset to Executive, and no other
payments are due to Executive. The parties agree that Section 4 (Termination) of
the Employment Agreement shall not apply to Executive’s separation and shall
have no effect and be unenforceable as of the Effective Date of this Agreement
(as defined below).

 

       

/s/ JW

--------------------------------------------------------------------------------

Page 2       EMPLOYEE’S INITIALS



--------------------------------------------------------------------------------

III. Mutual General Release

 

A. In return for the consideration referenced in this Agreement, I, John Bert
Watson, agree to the following:

 

I agree, on behalf of myself and all of my heirs or personal representatives, to
release Sunset, its parent companies, subsidiaries, all affiliates of each,
predecessors and successors, and all of its present or former officers, trust
managers, directors, managers, representatives, employees, agents, attorneys,
employee benefit programs, and the trustees, administrators, fiduciaries and
insurers of such programs (collectively the “Company Released Parties”), from
any and all claims for relief of any kind, whether known to me or unknown, which
in any way arise out of or relate to my employment at Sunset or any of the
Company Released Parties, the separation of my employment at Sunset or any of
the Company Released Parties, any agreements between Sunset or any of the
Company Released Parties and me, including but not limited to the Employment
Agreement, and concerning any set of facts or events occurring at any time up to
the Effective Date of this Agreement, including, but not limited to, any and all
claims of discrimination of any kind, and any contractual, tort or other common
law claims. This settlement and waiver includes all such claims, whether for
breach of contract, quasi-contract, implied contract, quantum meruit, unjust
enrichment, compensation, deferred compensation, equity interest, any tort
claims, any and all claims under any applicable federal laws, including, but not
limited to, the Age Discrimination in Employment Act, as amended, Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, 42
U.S.C. § 1981, the Americans with Disabilities Act, as amended, the Equal Pay
Act, as amended, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Sarbanes-Oxley Act, or under any applicable state or local laws or ordinances or
any other legal restrictions on Sunset’s rights, including the Florida Civil
Rights Act.

 

I further agree to release Sunset and the Company Released Parties from any and
all claims that I may have regarding the employment of George Deehan or his
appointment as President of the Company. Specifically, I agree that the
employment of George Deehan and his appointment as President of the Company,
effective August 8, 2005, and his service in that position, shall not be
considered a breach by the Company of any provision of the Employment Agreement
and shall not constitute “Good Reason” as defined in paragraph 1(h) of the
Employment Agreement.

 

B. I further agree not to file a suit of any kind against Sunset or any of the
Company Released Parties relating to my employment at Sunset or any of the
Company Released Parties, the separation thereof, any agreements between Sunset
or any of the Company Released Parties and me, including but not limited to the
Employment Agreement, any set of facts or events occurring up to the Effective
Date of this Agreement, or to participate voluntarily in any employment-related
claim brought by any other party against Sunset or any of the Company Released
Parties. Even if a court rules that I may file a lawsuit against Sunset or any
of the Company Released Parties arising from my employment at Sunset or any of
the Company

 

       

/s/ JW

--------------------------------------------------------------------------------

Page 3       EMPLOYEE’S INITIALS



--------------------------------------------------------------------------------

Released Parties, or the separation thereof, or based on any other set of facts
or events occurring prior to the Effective Date of this Agreement, I agree not
to accept any money damages or any other relief in connection with any such
lawsuit. I understand that this Agreement and General Release effectively waives
any right I might have to sue Sunset or any of the Company Released Parties for
any claim arising out of my employment at Sunset or any of the Company Released
Parties, the separation of my employment, any agreements between Sunset or the
Company Released Parties and me, including but not limited to the Employment
Agreement, or based on any other set of facts or events occurring prior to the
Effective Date of this Agreement.

 

However, this release does not waive my rights to enforce this Agreement. In
addition, this release does not give up my rights, if any, to COBRA benefits
under the Company’s standard benefit programs applicable to me. Further, this
release does not waive my rights to vested 401(k) monies, vested stock options,
my final paycheck, reimbursement of any outstanding business expense amounts (in
accordance with Sunset’s existing reimbursement policies) or my rights to
indemnification, if any, under Sunset’s declaration of trust or bylaws.

 

C. In return for the consideration referenced in this Agreement, Sunset agrees
to the following:

 

Except as set forth in the last paragraph of this Section, Sunset agrees, on
behalf of itself and all of its parent companies, subsidiaries, affiliates,
predecessors and successors, to release Executive and his heirs (collectively
the “Executive Released Parties”), from any and all claims for relief of any
kind, whether known to it or unknown, which in any way arise out of or relate to
Executive’s employment at Sunset or any of the Company Released Parties, the
separation of Executive’ s employment at Sunset or any of the Company Released
Parties, or any agreements between Sunset or any of the Company Released Parties
and Executive, including but not limited to the Employment Agreement, and
concerning any set of facts or events occurring at any time up to the Effective
Date of this Agreement.

 

Except as set forth in the last paragraph of this Section, Sunset further agrees
not to file a suit of any kind against Executive or any of the Executive
Released Parties relating to Executive’s employment at Sunset, the separation
thereof, any agreements between Sunset or any of the Company Released Parties
and Executive, including but not limited to the Employment Agreement, or to
participate voluntarily in any employment-related claim brought by any other
party against Executive or any of the Executive Released Parties. Except as set
forth in the last paragraph, even if a court rules that Sunset may file a
lawsuit against Executive or any of the Executive Released Parties arising from
Executive’s employment at Sunset or any of the Company Released Parties, or the
separation thereof, or based on any other set of facts or events occurring prior
to the Effective Date of this Agreement, Sunset agrees not to accept any money
damages or any other relief in connection with any such lawsuit. Sunset
understands that this Agreement and General Release effectively waives any right
it might have to sue Executive or any of the Executive Released Parties for any
claim arising out of Executive’s employment at Sunset or any of the Company
Released Parties, any agreements between Sunset or the Company Released Parties
and Executive, including but not limited to the Employment Agreement, or the
separation of Executive’s employment, or based on any other set of facts or
events occurring prior to the Effective Date of this Agreement, except as set
forth in the last paragraph of this Section.

 

       

/s/ JW

--------------------------------------------------------------------------------

Page 4       EMPLOYEE’S INITIALS



--------------------------------------------------------------------------------

Notwithstanding the generality of the foregoing, nothing contained herein shall
release the Executive Released Parties from any claim relating to (i) a breach
by Executive of any provision of any agreement that pursuant to the Separation
Agreement survives the execution thereof, including but not limited to
confidentiality agreements with Sunset or any of its affiliates, (ii)
Executive’s obligations set forth herein, or (iii) Executive’s fraud, willful
misconduct or gross negligence.

 

IV. Restrictive Covenants and Miscellaneous Provisions

 

A. While I understand that I have had such an obligation since I began my
employment with Sunset or any of the Released Parties, I confirm that I shall
not disclose any of the trade secrets or other confidential or restricted
information of Sunset or any of the Released Parties and shall not make use of
such trade secrets or confidential or restricted information in any fashion at
any time, including in any future employment, task, work or business.

 

B. I agree to comply at all times after the Separation Date with all provisions
of Section 9 of the Employment Agreement, with the exception of Section 9(b),
regardless of the nature of my separation, which provisions include covenants
concerning the non-disclosure of confidential information and a prohibition on
the inducement or employment of employees, agents, or consultants of the
Company. I acknowledge and agree that Sections 9 (with the exception of Section
9(b)) and 10 of the Employment Agreement shall survive the separation of my
employment, regardless of the separation reason and shall survive the execution
of this Agreement.

 

C. I understand and agree that Sunset shall have the right to and will terminate
payment for the continued insurance benefits as provided in Section II(C) and/or
sue me for breach of this Agreement if I violate the provisions of Section
IV(B), or otherwise fail to comply with this Agreement. I further acknowledge
that but for my agreements to comply with my obligations described in this
Section and this Agreement, Sunset would not provide me with the compensation,
benefits and consideration set forth in Section II.

 

D. The parties agree that Section 4 (Termination) of the Employment Agreement
shall not apply to Executive’s separation and shall have no effect and be
unenforceable as of the Effective Date of this Agreement.

 

E. I warrant that I have returned to Sunset all company property in my
possession, including, but not limited to, company files, work product, computer
equipment, computer software, cell phones, pagers, corporate credit cards,
identification cards, manuals, company documents and company keys. I further
agree to cooperate and work with the Chief Operating Officer to ensure my
compliance with this Section IV(E).

 

F. I understand that the short-term disability, long-term disability and life
insurance coverage provided by Sunset, if any, will end on September 27, 2005. I
also understand that Sunset will not pay for any business-related or other
charges incurred by me after September 27, 2005, unless such expenses are
expressly approved in advance by the Chief Executive Officer or

 

       

/s/ JW

--------------------------------------------------------------------------------

Page 5       EMPLOYEE’S INITIALS



--------------------------------------------------------------------------------

Board of Sunset. I further understand that I will cease to accrue vacation time
as of September 27, 2005. Executive shall be paid for any accrued, unused
vacation within fourteen (14) days after the Effective Date of this Agreement.

 

G. This Agreement does not constitute an admission of any kind by Sunset, but is
simply an accommodation that offers certain extra benefits to which I would not
otherwise be entitled in return for my agreeing to and signing this document.

 

H. I agree not to voluntarily make the terms and conditions or the circumstances
surrounding this Agreement known to anyone other than an attorney and/or tax
consultant from whom I receive counseling, or, if I am married, to my spouse, or
except as otherwise required by law. I acknowledge that any such person must
agree not to further disclose the terms of this Agreement.

 

I. Sunset agrees not to voluntarily make the terms and conditions or the
circumstances surrounding this Agreement known to anyone other than its
attorneys and/or tax consultants from whom it receives counseling, or except as
otherwise required by law or the rules of the New York Stock Exchange.

 

J. I agree not to make any statements that disparage the reputation of Sunset or
any of the Released Parties, or their services. I further agree not to take any
action to interfere with or damage the Company’s relationship with its vendors,
lenders, brokers and/or clients. I agree that any breach or violation of this
non-disparagement and non-interference provision shall entitle Sunset to
terminate this Agreement and/or sue me on this Agreement for the immediate
recovery of any damages caused by such breach.

 

K. Sunset agrees not to make any statements that disparage the reputation of
Executive. Sunset agrees that any breach or violation of this non-disparagement
provision shall entitle Executive to sue Sunset on this Agreement for the
immediate recovery of any damages caused by such breach.

 

L. I acknowledge that in the course of my employment with the Company, I have
gained knowledge and experience and/or was a witness to events and circumstances
that may arise in the Company’s defense or prosecution of subsequent
proceedings. I agree to cooperate fully with the Company, including without
limitation providing truthful testimony, and to appear upon the Company’s
reasonable request as a witness and/or consultant in defending or prosecuting
claims of all kinds, including but not limited to any litigation, administrative
actions or arbitrations, at the Company’s expense.

 

M. The venue for the litigation of any dispute arising out of this Agreement
shall be a court of competent jurisdiction in Duval County, Florida. If either
party files a lawsuit in state court arising out of this Agreement, the other
party may remove the lawsuit to federal court to the extent jurisdiction exists.
Florida law shall govern the interpretation and enforcement of this Agreement.

 

N. I am entering into this Agreement freely and voluntarily. I have carefully
read and understand all of the provisions of this Agreement. I understand that
it sets forth the entire

 

       

/s/ JW

--------------------------------------------------------------------------------

Page 6       EMPLOYEE’S INITIALS



--------------------------------------------------------------------------------

agreement between me and the Company and I represent that no other statements,
promises, or commitments of any kind, written or oral, have been made to me by
the Company, or any of its agents, to cause me to accept it. I acknowledge that
I have been advised to consult legal counsel concerning this Agreement prior to
signing the Agreement, and that I have had sufficient opportunity to do so. I
understand that I may have up to twenty-one (21) days from the date of this
letter to consider this Agreement. I understand that if I sign this Agreement, I
will then have seven (7) days to cancel it if I so choose. I may cancel this
Agreement by delivering a written notice of cancellation to the Board of
Directors, Sunset Financial Resources, Inc., 10245 Centurion Parkway, Suite 305,
Jacksonville, Florida 32256. However, if I elect to cancel this Agreement, I
understand I will not be entitled to any of the benefits, compensation, or other
consideration referenced in this Agreement. I realize this Agreement is not
effective or enforceable until the seven-day period expires without revocation.
I understand that this Agreement will not become effective until the eighth day
after I sign the Agreement without revocation (the “Effective Date”). I
understand that Sunset will have no duty to pay me or provide me with the
compensation and benefits listed in Section II until the Effective Date of this
Agreement.

 

I acknowledge acceptance of this Agreement by my signature below:

 

/s/ John Bert Watson

--------------------------------------------------------------------------------

 

September 27, 2005

--------------------------------------------------------------------------------

John Bert Watson

  Date

 

Agreed to and accepted on behalf of Sunset Financial Resources, Inc.:

 

By:  

/s/ George Deehan

--------------------------------------------------------------------------------

Name:   George Deehan Title:   President Date: September 27, 2005

 

       

/s/ JW

--------------------------------------------------------------------------------

Page 7       EMPLOYEE’S INITIALS